Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II (claims 13-20 and new claims 22-32) in the reply filed on 5-27-22 is acknowledged.  The traversal is on the ground(s) that the PCT continuation is not a 371 application .  This is found persuasive, however, claims 1-20 are still subjected to restriction under 35 USC 111 wherein claims 1-12 is directed to a method of determining a target reception power value and performing control on the transmission power according to the target reception power value, classified in CPC H04W 52/367; and claims 13-20 is directed to a network device for determining reference time  and performing control on the transmission time according to the reference time, classified in CPC H04J 3/0685.  
The examiner presented a new restriction under 35 USC 111 with the same group of claims as set forth in the previous office action via telephone. It is noticed that the non-elected claims 1-12 were already canceled by the applicant, therefore, it is assumed that the election claims 13-20 would also be elected and without traverse since no response was received in response to new restriction.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 8/20/21, 11/8/21 & 3/4/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mikhael Mikhalev on 7-28-22.

The application has been amended as follows: 
Claims 15, 19, 23, 27 & 31 have been canceled.

Claim 13, lines 4 & 9, 
	---and--- have been inserted after the “;”
Claim 13, line 9,
	“of the relay node” have been deleted; and
	The second occurrence of “the relay node” have been changed to 
									--a relay node---
Claim 13, line 15, before the “.” please insert the following:
---- ; wherein when the processor performs control on at least one of the first transmission time or the second transmission time according to the reference time, thereby enabling the difference between the first reception time and the second reception time to be less than the preset time difference, the processor is configured to perform at least one of the following: Page 2 of 10Application No. 17/094,684 Attorney Docket Number C4201.10164US01 Responsive to Restriction Requirement dated March 28, 2022 
performing control on the first transmission time, thereby enabling a difference between the first reception time and the reference time to be less than a first preset time difference; or, 
performing control on the second transmission time, thereby enabling a difference between the second reception time and the reference time to be less than a second preset time difference; and 
wherein when the processor performs control on the second transmission time, the processor is configured to: 
transmit a second time adjustment instruction to the terminal device; 
wherein the second time adjustment instruction is configured to instruct the terminal device to advance or delay the second transmission time, thereby enabling the difference between the second reception time and the reference time to be less than the preset time difference ----

Claim 16, line 3, 
	---and--- have been inserted after the “;”

Claim 17, line 3, 
	---and--- have been inserted after the “;”
Claim 18, line 1, 
	“15” has been changed to ----13---

Claim 18, lines 4 & 8, 
	---and--- have been inserted after the “;”

Claim 21, lines 2 & 7, 
	---and--- have been inserted after the “;”

Claim 21, line 7,
	“of the relay node” have been deleted

Claim 21, line 13, before the “.” please insert the following:
---- ; wherein the performing control on at least one of the first transmission time or the second transmission time according to the reference time, thereby enabling the difference between the first reception time and the second reception time to be less than the preset time difference, comprises: 
performing control on the first transmission time, thereby enabling a difference between the first reception time and the reference time to be less than a first preset time difference; or, 
performing control on the second transmission time, thereby enabling a difference between the second reception time and the reference time to be less than a second preset time difference; and
wherein the performing control on the second transmission time, comprises: 
transmitting a second time adjustment instruction to the terminal device; 
wherein the second time adjustment instruction is configured to instruct the terminal device to advance or delay the second transmission time, thereby enabling the difference between the second reception time and the reference time to be less than the preset time difference ----

Claim 24, line 2, 
	---and--- have been inserted after the “;”

Claim 25, line 2, 
	---and--- have been inserted after the “;”

Claim 26, line 1, 
	“23” has been changed to ----21---

Claim 26, lines 4 & 8, 
	---and--- have been inserted after the “;”


Claim 29, line 1, 
	--non-transitory-- have been inserted after the word “computer”                                                                                                                                                                                                                                                                                               

Claim 29, lines 3 & 8, 
	---and--- should be inserted after the “;”

Claim 29, line 8,
	“of the relay node” have been deleted; and
	The second occurrence of “the relay node” have been changed to 
									--a relay node---

Claim 29, line 14, before the “.” please insert the following:
---- ; wherein when the processor performs control on at least one of the first transmission time or the second transmission time according to the reference time, thereby enabling the difference between the first reception time and the second reception time to be less than the preset time difference, the processor is configured to perform at least one of the following: Page 2 of 10Application No. 17/094,684 Attorney Docket Number C4201.10164US01 Responsive to Restriction Requirement dated March 28, 2022 
performing control on the first transmission time, thereby enabling a difference between the first reception time and the reference time to be less than a first preset time difference; or, 
performing control on the second transmission time, thereby enabling a difference between the second reception time and the reference time to be less than a second preset time difference; and 
wherein when the processor performs control on the second transmission time, the processor is configured to: 
transmit a second time adjustment instruction to the terminal device; 
wherein the second time adjustment instruction is configured to instruct the terminal device to advance or delay the second transmission time, thereby enabling the difference between the second reception time and the reference time to be less than the preset time difference ----

Claim 30, line 1, 
	--non-transitory-- have been inserted after the word “computer”    

Claim 32, line 1, 
	--non-transitory-- have been inserted after the word “computer”    

Claim 32, line 3, 
	---and--- have been inserted after the “;”




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 13-14, 16-18, 20-22, 24-26, 28-30 & 32  are allowable because the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following: 

Independent Claim 13. (Currently Amended) 
A network device, comprising: 
a memory, a processor, and a program stored on the memory and executable on the processor; 
wherein the program is executed by the processor to implement steps of: determining a reference time; and
performing control on at least one of a first transmission time or a second transmission time according to the reference time, thereby enabling a difference between a first reception time and a second reception time to be less than a preset time difference; 
wherein the first transmission time is a transmission time of a backhaul downlink (DL) signal transmitted by a donor gNB a relay node; and
the second transmission time is a transmission time of an access uplink (UL) signal transmitted by a terminal device to the relay node; 
the first reception time is a moment when the backhaul DL signal from the donor gNB reaches the relay node; 
the second reception time is a moment when the access UL signal from the terminal device reaches the relay node; 
wherein when the processor performs control on at least one of the first transmission time or the second transmission time according to the reference time, thereby enabling the difference between the first reception time and the second reception time to be less than the preset time difference, the processor is configured to perform at least one of the following: 
performing control on the first transmission time, thereby enabling a difference between the first reception time and the reference time to be less than a first preset time difference; or, 
performing control on the second transmission time, thereby enabling a difference between the second reception time and the reference time to be less than a second preset time difference; and
wherein when the processor performs control on the second transmission time, the processor is configured to: 
transmit a second time adjustment instruction to the terminal device;
wherein the second time adjustment instruction is configured to instruct the terminal device to advance or delay the second transmission time, thereby enabling the difference between the second reception time and the reference time to be less than the preset time difference.  

Independent Claim 21. (Currently Amended) 
A wireless communication method, performed by a relay node, comprising: 
determining a reference time; and
performing control on at least one of a first transmission time or a second transmission time according to the reference time, thereby enabling a difference between a first reception time and a second reception time to be less than a preset time difference; 
wherein the first transmission time is a transmission time of a backhaul downlink (DL) signal transmitted by a donor gNB and
the second transmission time is a transmission time of an access uplink (UL) signal transmitted by a terminal device to the relay node; 
the first reception time is a moment when the backhaul DL signal from the donor gNB reaches the relay node; 
the second reception time is a moment when the access UL signal from the terminal device reaches the relay node, 
wherein the performing control on at least one of the first transmission time or the second transmission time according to the reference time, thereby enabling the difference between the first reception time and the second reception time to be less than the preset time difference, comprises: 
performing control on the first transmission time, thereby enabling a difference between the first reception time and the reference time to be less than a first preset time difference; or, 
performing control on the second transmission time, thereby enabling a difference between the second reception time and the reference time to be less than a second preset time difference; and
wherein the performing control on the second transmission time, comprises: 
transmitting a second time adjustment instruction to the terminal device; 
wherein the second time adjustment instruction is configured to instruct the terminal device to advance or delay the second transmission time, thereby enabling the difference between the second reception time and the reference time to be less than the preset time difference.  

Independent Claim 29. (Currently Amended) 
A non-transitory computer readable storage medium, comprising: 
a program stored thereon; 
wherein the program is executed by a processor to implement steps of: 
determining a reference time; and 
performing control on at least one of a first transmission time or a second transmission time according to the reference time, thereby enabling a difference between a first reception time and a second reception time to be less than a preset time difference; 
wherein the first transmission time is a transmission time of a backhaul downlink (DL) signal transmitted by a donor gNB a relay node; and 
the second transmission time is a transmission time of an access uplink (UL) signal transmitted by a terminal device to the relay node; 
the first reception time is a moment when the backhaul DL signal from the donor gNB reaches the relay node; 
the second reception time is a moment when the access UL signal from the terminal device reaches the relay node; 
wherein when the processor performs control on at least one of the first transmission time or the second transmission time according to the reference time, thereby enabling the difference between the first reception time and the second reception time to be less than the preset time difference, the processor is configured to perform at least one of the following: 
performing control on the first transmission time, thereby enabling a difference between the first reception time and the reference time to be less than a first preset time difference; or, 
performing control on the second transmission time, thereby enabling a difference between the second reception time and the reference time to be less than a second preset time difference; and
wherein when the processor performs control on the second transmission time, the processor is configured to: 
transmit a second time adjustment instruction to the terminal device;
wherein the second time adjustment instruction is configured to instruct the terminal device to advance or delay the second transmission time, thereby enabling the difference between the second reception time and the reference time to be less than the preset time difference.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charbit (US 20100317284 A1) discloses an apparatus (50) includes: means for determining (52) a source timing parameter for a source node (70) and a relay timing parameter for a relay node (60), wherein the relay node (60) is disposed between the source node (70) and the apparatus (50); first means for transmitting (56) the relay timing parameter to the relay node (60); and second means for transmitting (56) the source timing parameter and the relay timing parameter to the source node (70). In another exemplary embodiment, an apparatus (70) includes: first means for receiving (76) a first timing parameter; second means for receiving (76) a second timing parameter; first means for transmitting (76) a message to a first node (60) in accordance with the first timing parameter; and second means for transmitting (76) the message to a second node (50) in accordance with the first and second timing parameters {Figs.1-6, 8-10}.
	
	Kim (US 20110299614 A1) discloses a method for a transmitting and receiving a signal from a relay station in a radio communication system is provided. The method comprises the steps of: receiving offset time information from a base station; configuring a time difference between an access downlink transmission subframe that transmits an access downlink signal to a relay station terminal according to the offset time information and a backhaul downlink reception subframe that receives a backhaul downlink signal from the base station; transmitting a control signal from the access downlink transmission subframe to the relay station terminal; and receiving the backhaul downlink signal from the base station in the backhaul downlink reception subframe {Figs.10-21, 31-36 & 39}.

	Kim (US 20100260167 A1) discloses a time synchronization method in a wireless sensor network. In the present invention, if an upper node requests a lower reference node to start time synchronization, the lower reference node broadcasts a first sync reference packet. The upper node receives the first sync reference packet and transmits the first sync reference packet reception time to the lower reference node. The lower reference node broadcasts the first sync reference packet reception time, such that the other nodes perform time synchronization on the basis of the first sync reference packet reception time. Meanwhile, the lower reference node estimates the first sync reference packet reception time of the upper node to calculate the reception estimation time, and transmits the reception estimation time to a determination node that is two hops anterior to the lower reference node. Therefore, the determination node compares the reception time received from the upper node and the reception estimation time received from the lower reference node and determines whether a capture attack on the upper node has occurred {Figs.1-6}.

	Ko (US 20140226553 A1) discloses a terminal apparatus and a method for time synchronization. The method includes setting a reference time for a time synchronization with another terminal apparatus, transmitting a sync signal comprising the set reference time to the other terminal apparatus, and if a response signal to the sync signal is received from the other terminal apparatus, performing the time synchronization with the other terminal apparatus based on a transmission time of the sync signal and a reception time of the response signal. Therefore, a terminal apparatus further simply and rapidly performs a time synchronization with another terminal apparatus {Figs.1-7}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464